 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 17th day of
May, 2006 but effective as of the 23rd day of March, 2006 (the “Effective
Date”), between HCC Insurance Holdings, Inc., a Delaware corporation (the
”Company” or “HCC”) and John N. Molbeck, Jr. (“Executive”). Executive and the
Company are sometimes collectively referred to herein as the “Parties” and
individually as a “Party.”
RECITALS:
     WHEREAS, Executive is to be employed as the President and Chief Operating
Officer of the Company;
     WHEREAS, it is the desire of the Company to engage Executive as the
President and Chief Operating Officer of the Company; and
     WHEREAS, Executive is desirous of being employed by the Company on the
terms herein provided.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
AGREEMENT
     1. Term. Effective as of the Effective Date, the Company hereby employs
Executive, and Executive hereby accepts such employment, on the terms and
conditions set forth herein, for the period (the “Term”) commencing on the
Effective Date and expiring at 11:59 p.m. on May 31, 2009 (unless sooner
terminated as hereinafter set forth).
     2. Duties.
          (a) Duties as Executive of the Company. Executive shall, subject to
the supervision of the Chief Executive Officer of the Company (the “CEO”) or
such other person designated by the CEO, act as the President and Chief
Operating Officer of the Company in the ordinary course of its business with all
such powers with respect to such management and control as may be reasonably
incident to such responsibilities. During normal business hours, Executive shall
devote his full time and attention to diligently attending to the business of
the Company. During the Term, Executive shall not directly or indirectly render
any services of a business, commercial, or professional nature to any other
person, firm, corporation, or organization, whether for compensation or
otherwise, without the prior written consent of the CEO. However, Executive
shall have the right to engage in such activities as may be appropriate in order
to manage his personal investments and in educational, charitable and
philanthropic activities so long as such activities do not materially interfere
or conflict with the performance of his duties to the Company hereunder. The
conduct of such activity shall not be deemed to materially interfere or conflict
with Executive’s performance of his duties until Executive has been notified in
writing thereof and given a reasonable period in which to cure the same.

1



--------------------------------------------------------------------------------



 



          (b) Other Duties.
          (1) If elected, Executive agrees to serve as a member of such
managerial committees of the Company and of any of its direct or indirect
parents or subsidiaries (collectively, “Affiliates”) and in one or more
executive offices of any of the Company’s Affiliates, provided Executive is
indemnified for serving in any and all such capacities in a manner acceptable to
the Company and Executive. If elected, Executive agrees that he shall not be
entitled to receive any compensation for serving as a director of the Company,
or in any capacities for the Company or the Company’s Affiliates other than the
compensation to be paid to Executive by the Company pursuant to this Agreement.
          (2) Executive acknowledges and agrees that he has read and considered
the written business policies and procedures of HCC as posted on HCC’s intranet
and that he will abide by such policies and procedures throughout the term of
his employment with the Company. Executive further agrees that he will
familiarize himself with any amendments to the policies and procedures and that
he will abide by such policies and procedures as they may change from time to
time.
     3. Compensation and Related Matters.
          (a) Base Salary. Executive shall receive a base salary paid by the
Company of $750,000 per year for the period from the Effective Date through the
end of the Term (the “Base Salary”). The Base Salary shall be paid in
substantially equal semi-monthly installments.
          (b) Bonus. In addition to the Base Salary, during the Term, Executive
shall receive an annual cash bonus of $125,000 if the annual after-tax net
earnings per share of the Company equal or exceed the approved budget for that
calendar year, as such budget may be reestablished during any year.
Additionally, during the Term, Executive shall receive a cash bonus of $125,000
if the annual after-tax net earnings per share of the Company exceed the
previous calendar year’s after-tax net earnings per share by 10% or more. The
annual bonus compensation payable to Executive under the Section 3(b), if any,
(the “Bonus”) shall be calculated by the Company following the end of each
calendar year and shall be paid to Executive not later than May 1 of the next
calendar year.
          (c) Stock Options. Executive shall receive options to acquire 200,000
shares of the Company’s common stock (the “Stock Options”). Such Stock Options
shall vest in three annual installments commencing on the first anniversary of
the date of grant and expire on the fifth anniversary of the date of grant. The
Stock Options shall be granted pursuant to the terms of the Company’s 2004
Flexible Incentive Plan and the terms of a separate stock option agreement
between the Company and Executive.
          (d) Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by him (in accordance
with the policies and procedures established by the Company) in performing
services hereunder, provided that Executive properly accounts therefor in
accordance with Company policy.

2



--------------------------------------------------------------------------------



 



          (e) Other Benefits. Executive shall be entitled to participate in or
receive benefits (“Other Benefits”) under any compensation, employee benefit
plan, or other arrangement made generally available by the Company to its senior
executive officers, subject to and on a basis consistent with the terms,
conditions, and overall administration of such plan or arrangement. Nothing paid
to Executive under any plan or arrangement presently in effect or made available
in the future shall be deemed to be in lieu of the Base Salary payable to
Executive hereunder.
          (f) Vacations. Executive shall be entitled to 30 days paid vacation
per year during the Term. There shall be no carryover of unused vacation from
year to year. For purposes of this Paragraph, weekends shall not count as
vacation days, and Executive shall also be entitled to all paid holidays and
personal days given by the Company to its senior executive officers.
          (g) Perquisites. Executive shall be entitled to receive the
perquisites provided for on Appendix 1 hereof.
          (h) Proration. Expect with respect to the Bonus payable hereunder, any
payments or benefits payable to Executive hereunder in respect of any calendar
year during which Executive is employed by the Company for less than the entire
year, unless otherwise provided in the applicable plan or arrangement, shall be
prorated in accordance with the number of days in such calendar year during
which he is so employed. Notwithstanding the foregoing, any payments pursuant to
Sections 4(c) or 4(d) this Agreement shall not be subject to proration.
     4. Termination.
          (a) Definitions.
          (1) “Cause” shall mean:
          (i) Material dishonesty which is not the result of an inadvertent or
innocent mistake of Executive with respect to the Company or any of its
Affiliates;
          (ii) Willful misfeasance or nonfeasance of duty by Executive;
          (iii) Violation by Executive of any material term of this Agreement;
or
          (iv) Conviction of Executive of any crime other than a vehicular
offense that could reflect in some fashion unfavorably upon the Company or its
Affiliates.
Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the CEO supplying the particulars of
his acts or omissions that the HCC Board of Directors believes constitute Cause,
a reasonable period of time (not less than 30 days) has been given to Executive
after such notice to either cure the same or to meet with the CEO with his
attorney if so desired by Executive, and following which the CEO reaffirms the
previous decision of the HCC Board of Directors.
          (2) A “Change of Control” shall be deemed to have occurred if:

3



--------------------------------------------------------------------------------



 



          (i) Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the Company’s
then outstanding voting common stock; or
          (ii) At any time during the period of three consecutive years (not
including any period prior to the date hereof), individuals who at the beginning
of such period constituted the Board (and any new director whose election by the
Board or whose nomination for election by the Company’s shareholders were
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority thereof; or
          (iii) The shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (a) in which a majority of the directors of the surviving entity
were directors of the Company prior to such consolidation or merger, and
(b) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being changed into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
surviving entity outstanding immediately after such merger or consolidation; or
          (iv) The shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
          (3) A “Disability” shall mean the absence of Executive from
Executive’s duties with the Company on a full-time basis for 180 consecutive
days, or 180 days in a 365-day period, as a result of incapacity due to mental
or physical illness which results in Executive being unable to perform the
essential functions of his position, with or without reasonable accommodation.
          (4) A “Good Reason” shall mean any of the following occurrences
(without Executive’s express written consent):
          (i) A material alteration in the nature or status of Executive’s
duties or responsibilities, or the assignment of duties or responsibilities
inconsistent with the Executive’s status, title, or other duties and
responsibilities; provided, however, that a change in the Executive’s title or a
change in the Executive’s supervisor shall not constitute a material alteration
in the nature or status of the Executive’s duties hereunder;
          (ii) The taking of any action by the Company that would adversely
affect Executive’s participation in, or materially reduce Executive’s benefits
under, any employee benefit plan, unless such failure or such taking of any
action adversely affects persons similarly situated in the Company generally;

4



--------------------------------------------------------------------------------



 



          (iii) Executive’s involuntary relocation to any place, other than the
executive offices as a result of the Company relocating its executive offices,
exceeding a distance of 50 miles from the place of Executive’s normal place of
employment on the Effective Date, except for reasonably required travel by
Executive on the Company’s business;
          (iv) Any material breach by the Company of any material provision of
this Agreement; or
          (v) Any failure by the Company to obtain the assumption and
performance of this Agreement by any successor (by merger, consolidation, or
otherwise) or assign of the Company.
Notwithstanding the foregoing provisions of this Section 4(a)(4), Good Reason
shall exist with respect to an above specified matter only if such matter is not
corrected, or begun to be corrected, by the Company within 30 days after the
Company’s receipt of written notice of such matter from Executive. In no event
shall a termination by Executive occurring more than 90 days following the date
of the event described be a termination for Good Reason due to such event,
whether that event is corrected or not.
          (5) “Termination Date” shall mean the date Executive’s employment
terminates or is terminated for any reason pursuant to this Agreement.
          (b) Termination Without Cause or for Good Reason: Benefits. In the
event there is a termination by the Company without Cause or if Executive
terminates for Good Reason or if either of the Company or Executive terminate
this Agreement for any reason other than Cause within 180 days following a
Change of Control (a “Termination Event”), this Agreement shall terminate and
Executive shall be entitled to the following severance benefits:
          (1) For the greater of (i) the remainder of the Term or (ii) a period
of 12 months after the Termination Date, Base Salary (as defined in
Section 3(a)), at the rate in effect immediately prior to the Termination Event,
payable at the Company’s sole election, either (i) at the same intervals as
Executive was previously being compensated or (ii) within ten days after the
Termination Date in a lump sum, appropriately discounted to take into
consideration the lump sum early payment;
          (2) If the Termination Date occurs after October 1 of any calendar
year during the Term, Executive shall nonetheless be entitled to receive the
Bonus compensation related to such calendar year in accordance with
Section 3(b).
          (3) Any Stock Options which Executive has been granted under this
Agreement shall vest immediately and shall remain exercisable throughout the
remainder of their original term.
          (4) The medical insurance benefits provided to Executive and any
consulting payments due Executive under this Agreement shall continue as
provided herein notwithstanding any such Termination Event.

5



--------------------------------------------------------------------------------



 



          (5) All unreimbursed expenses and Other Benefits through the
Termination Date. Such amounts shall be paid to Executive in a lump sum within
30 days after the Termination Date;
          (6) If Executive receives any payments pursuant to this Section 4(b)
which are subject to an excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended, or any similar tax imposed under federal,
state, or local law (collectively, “Excise Taxes”), the Company shall pay to
Executive (on or before the date on which the Company is required to withhold
such Excise Taxes), (i) an additional amount equal to all Excise Taxes then due
and payable, and (ii) the amount necessary to defray Executive’s increased
(federal, state, and local) tax liability arising due to payment of the amount
specified in this Section 4(b) which shall include any costs and expenses,
including penalties and interest incurred by Executive in connection with any
audit, proceedings, etc. related to the payment of such Excise Taxes or this
payment. For purposes of calculating the amount payable to Executive under this
Section 4(b), the federal and state income tax rates used shall be the highest
marginal federal and state rates applicable to ordinary income in Executive’s
state of residence, taking into account any federal income tax deductions or
credits available to Executive for state income taxes. The Company shall cause
its independent auditors to calculate such amount and provide Executive a copy
of such calculation at least ten days prior to the date specified above for
payment of such amount. It is the intent of the Parties that this
Section 4(b)(6) shall place Executive in the same net after-tax position
Executive would have been in had no payment been subject to an Excise Tax, and,
notwithstanding anything to the contrary, it shall be construed to effectuate
said result; and
          (7) Executive shall be free to accept other employment during such
period, and other than as set forth herein, there shall be no offset of any
employment compensation earned by Executive in such other employment during such
period against payments due Executive under this Section 4(b), and there shall
be no offset in any compensation received from such other employment against the
amounts payable hereunder, unless the Executive is employed in a position of
competing with the Company as described in Section 5 below.
          (c) Termination In Event of Death: Benefits. Except as otherwise
provided herein, if Executive’s employment is terminated by reason of
Executive’s death during the Term, this Agreement shall terminate without
further obligation to Executive’s legal representatives under this Agreement,
other than for payment of all accrued Base Salary, unreimbursed expenses, and
the timely payment or provision of Other Benefits through the date of death and
the amount of any Bonus relating to a prior year unpaid as of the date of death.
Such amounts shall be paid to Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within 90 days after the date of death. In the event that
Executive’s death should occur after October 1 of any calendar year of the Term,
the Company shall pay to Executive’s estate or beneficiary, as applicable, the
amount of any Bonus compensation related to such year in accordance with
Section 3(b). Any Stock Options which Executive has been granted under this
Agreement shall vest immediately and shall remain exercisable throughout the
remainder of their original term.

6



--------------------------------------------------------------------------------



 



          (d) Termination In Event of Disability: Benefits. If Executive’s
employment is terminated by reason of Executive’s Disability during the Term,
this Agreement shall terminate but the Company shall pay the Executive the
amount of any Bonus relating to a prior year unpaid as of the date of disability
and continue to pay the Base Salary for a period of 12 months and thereafter
shall make such additional payment for the Term so that the after tax effect of
Executive’s Base Salary compensation is equal to 50% of the amount of Base
Salary before the Disability. In the event that Executive’s disability should
occur after October 1 of any calendar year of the Term, the Company shall pay to
Executive the amount of any Bonus compensation related to such year in
accordance with Section 3(b). Executive shall not be entitled to any subsequent
Bonuses. Any Stock Options which Executive has been granted under this Agreement
shall vest immediately and shall remain exercisable throughout the remainder of
their original term.
          (e) Voluntary Termination by Executive and Termination for Cause:
Benefits. Executive may terminate his employment with the Company by giving
written notice of his intent and stating an effective Termination Date at least
90 days after the date of such notice; provided, however, that the Company may
accelerate such effective date by paying Executive through the proposed
Termination Date (but not to exceed 90 days) and also vesting any Stock Options
that would have vested but for the acceleration of the proposed Termination
Date. Upon such a termination by Executive or upon termination for Cause by the
Company, this Agreement shall terminate and the Company shall pay to Executive
all accrued Base Salary compensation, unreimbursed expenses and Other Benefits
through the Termination Date. Such amounts shall be paid to Executive in a lump
sum in cash within 30 days after the Termination Date. Executive shall have no
entitlement to any unpaid Bonus. All unvested Stock Options shall terminate upon
such termination of employment. All then vested Stock Options shall remain
exercisable for a period of 30 days after the Termination Date.
          (f) Director Positions. Executive agrees that upon termination of
employment, for any reason, at the request of the Chairman of the Board,
Executive will immediately tender his resignation from any and all Board
positions held with the Company and/or any of its Affiliates. If Executive
remains a Director of the Company following such termination of employment,
Executive shall be compensated for such service as an “outside” director.
     5. Non-Competition, Non-Solicitation and Confidentiality. At the inception
of this employment relationship, and continuing on an ongoing basis, the Company
and HCC agree to give Executive access to Confidential Information (including,
without limitation, Confidential Information, as defined below, of the Company’s
Affiliates) that Executive has not had access to or knowledge of before the
execution of this Agreement. At the time this Agreement is made, the Company and
HCC agree to provide Executive with initial and ongoing Specialized Training,
which Executive has not had access to or knowledge of before the execution of
this Agreement. “Specialized Training” includes the training the Company
provides to its employees that is unique to its business and enhances
Executive’s ability to perform Executive’s job duties effectively. Specialized
Training includes, without limitation, orientation training; sales
methods/techniques training; operation methods training; and computer and
systems training.
          (a) Non-Competition During Employment. Executive agrees that, in
consideration for the Company’s and HCC’s promise to provide Executive with
Confidential

7



--------------------------------------------------------------------------------



 



Information and Specialized Training, during the Term, he will not compete with
the Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company provides, and that he will not
work for, in any capacity, assist, or become affiliated with as an owner,
partner, etc., either directly or indirectly, any individual or business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Company; provided, however,
Executive shall not be prevented from owning no more than 2% of any company
whose stock is publicly traded.
          (b) Conflicts of Interest. Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) that might adversely affect the Company or its Affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any material payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business, and that Executive will
promptly inform the CEO as to each offer received by Executive to engage in any
such activity. Executive further agrees to disclose to the Company any other
facts of which Executive becomes aware which in Executive’s good faith judgment
could reasonably be expected to involve or give rise to a Conflict of Interest
or potential Conflict of Interest.
          (c) Non-Competition After Termination. Executive agrees that in order
to protect the Company’s and HCC’s Confidential Information, it is necessary to
enter into the following restrictive covenant, which is ancillary to the
enforceable promises between the Company and Executive otherwise contained in
this Agreement. Executive agrees that Executive shall not, at any time during
the Restricted Period (as hereinafter defined), within any of the markets in
which the Company has sold products or services or formulated a plan to sell
products or services into a market during the last 12 months of Executive’s
employ or which the Company enters into within three months thereafter, engage
in or contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, service, or development on which
Executive worked or with respect to which Executive had access to Confidential
Information or Specialized Training while employed by the Company; provided
however, this Section 5(c) shall not operate to prevent Executive from engaging
in retail insurance or re-insurance activities during such Restricted Period to
the extent such activities do not compete or permit any other person or entity
to compete with any business the Company or its Affiliates were engaged in at
the time of such termination. Executive shall be precluded from service as a
member of the Board of Directors of any insurance company or insurance holding
company during the Restricted Period. It is understood that the geographical
area set forth in this covenant is divisible so that if this clause is invalid
or unenforceable in an included geographic area, that area is severable and the
clause remains in effect for the remaining included geographic areas in which
the clause is valid. For the purpose of this Agreement, “Restricted Period”
means a period of 24 months after termination of Executive’s employment with the
Company. The Restricted Period shall commence at the time Executive ceases to be
a full-time employee of the Company.
          (d) Confidential Information. Executive agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon,

8



--------------------------------------------------------------------------------



 



publish or otherwise disclose to any third party any Confidential Information or
proprietary information of the Company, or authorize anyone else to do these
things at any time either during or subsequent to his employment with the
Company. This Paragraph shall continue in full force and effect after
termination of Executive’s employment and after the termination of this
Agreement. Executive’s obligations under this Paragraph with respect to any
specific Confidential Information and proprietary information shall cease when
that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of the Company. “Confidential Information” is
defined to include information: (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company; (2) not generally
known outside the Company; and (3) that relates to any aspect of the Company or
their business, finances, operation plans, budgets, research, or strategic
development. “Confidential Information” includes, but is not limited to, the
Company’s trade secrets, proprietary information, financial documents, long
range plans, customer lists, employer compensation, marketing strategy, data
bases, costing data, computer software developed by the Company, investments
made by the Company, and any information provided to the Company by a third
party under restrictions against disclosure or use by the Company or others.
          (e) Non-Solicitation. To protect the Company’s Confidential
Information, and in the event of Executive’s termination of employment for any
reason whatsoever, whether by Executive or the Company, it is necessary to enter
into the following restrictive covenant, which is ancillary to the enforceable
promises between the Company and Executive otherwise contained in this
Agreement. Executive covenants and agrees that during Executive’s employment and
for the Restricted Period, Executive will not, directly or indirectly, either
individually or as a principal, partner, agent, consultant, contractor, employee
or as a director or officer of any corporation or association, or in any other
manner or capacity whatsoever, except on behalf of the Company, solicit
business, or attempt to solicit business, and products or services competitive
with products or services sold by the Company, from the Company’s clients or
customers, or those individuals or entities with whom the Company did business
during Executive’s employment, including, without limitation, the Company’s
prospective or potential customers or clients. Executive further agrees that
during Executive’s employment and for the Non-Solicitation Period, Executive
will not, either directly or indirectly, or by acting in concert with others,
solicit or influence any Company employee to leave the Company’s employment.
          (f) Return of Documents, Equipment, Etc. All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Executive’s custody or possession that
have been obtained or prepared in the course of Executive’s employment with the
Company shall be the exclusive property of the Company, shall not be copied
and/or removed from the premises of the Company, except in pursuit of the
business of the Company, and shall be delivered to the Company, without
Executive retaining any copies, upon notification of the termination of
Executive’s employment or at any other time requested by the Company. The
Company shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of the
Company upon termination of Executive’s

9



--------------------------------------------------------------------------------



 



employment and at any time during employment by the Company to ensure compliance
with the terms of this Agreement.
          (g) Reaffirm Obligations. Upon termination of Executive’s employment
with the Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.
          (h) Prior Disclosure. Executive represents and warrants that Executive
has not used or disclosed any Confidential Information he may have obtained from
the Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
          (i) No Previous Restrictive Agreements. Executive represents that,
except as disclosed in writing to the Company, Executive is not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of Executive’s employment by the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. Executive further represents that Executive’s performance of
all the terms of this Agreement and Executive’s work duties for the Company does
not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s employment with the Company, and Executive will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or other
party.
          (j) Breach. Executive agrees that any breach of Sections 5(a) through
(f) above cannot be remedied solely by money damages, and that in addition to
any other remedies Company may have, Company are entitled to obtain injunctive
relief against Executive. Nothing herein, however, shall be construed as
limiting the Company’s right to pursue any other available remedy at law or in
equity, including recovery of damages and termination of this Agreement and/or
any termination or offset against any payments that may be due pursuant to this
Agreement; provided, no payments to Executive under Section 9 shall be offset
for any purpose, so long as Executive continues to provide the Consulting
Services.
          (k) Right to Enter Agreement; Payment of Loans. Executive represents
and covenants to the Company that he has full power and authority to enter into
this Agreement and that the execution of this Agreement will not breach or
constitute a default of any other agreement or contract to which he is a party
or by which he is bound. Executive further acknowledges that he has repaid all
outstanding loans from the Company prior to entering into this Agreement.
          (l) Enforceability. The agreements contained in this Section 5 are
independent of the other agreements contained herein. Accordingly, failure of
the Company to comply with any of its obligations outside of this Section does
not excuse Executive from complying with the agreements contained herein.
          (m) Survivability. The agreements contained in this Section 5 shall
survive the termination of this Agreement for any reason.

10



--------------------------------------------------------------------------------



 



          (n) Reformation. If a court concludes that any time period or the
geographic area specified in Sections 5(c) or (e) of this Agreement are
unenforceable, then the time period will be reduced by the number of months, or
the geographic area will be reduced by the elimination of the overbroad portion,
or both, so that the restrictions may be enforced in the geographic area and for
the time to the fullest extent permitted by law.
     6. Offsite Work Location. Upon request to the CEO, Executive shall be
permitted to work from an offsite location as home-base for two months each year
subject to the following:
          (a) Executive shall at his sole cost and expense remain in continuous
contact with the Houston corporate office and the Company’s other office
locations by both telephone and email during such period through communication
systems that meet the remote communication and data security requirements
established by the Company’s Information Technology Department.
          (b) Executive shall be available to attend corporate meetings in
Houston or elsewhere upon reasonable notice, as required by the CEO, during this
period.
          This period shall not be considered vacation time for purposes of this
Agreement.
     7. Assignment. This Agreement cannot be assigned by Executive. The Company
may assign this Agreement only to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and assets of the Company provided such successor expressly agrees in
writing reasonably satisfactory to Executive to assume and perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession and assignment had taken place.
Failure of the Company to obtain such written agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement.
     8. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     9. Consulting Agreement.
          (a) Effective upon Executive’s termination of employment for any
reason, HCC hereby retains Executive as a consultant (an independent contractor
and not as an employee) for a period of six years and nine months (the
“Consulting Period”). Termination of the Term shall not affect the Parties’
rights and obligations under this Section 9. Subject to the following, Executive
agrees to provide services as a consultant to the Company (the “Consulting
Services”), if requested, a minimum of 200 hours of service per year (or
prorated portion thereof), or, as requested by the Company, up to a total of 600
hours during any one year of the Consulting Period; provided, however, that the
total number of hours to be worked over the duration of the Consulting Period
shall not exceed 1,350.
          (b) The Consulting Services to be provided shall be commensurate with
Executive’s training, background, experience and prior duties with the Company.
Executive agrees to make himself reasonably available to provide such Consulting
Services during the Consulting

11



--------------------------------------------------------------------------------



 



Period; provided, however, the Company agrees that it shall provide reasonable
advance notice to Executive of its expected consulting needs and any request for
Consulting Services hereunder shall not unreasonably interfere with Executive’s
other business activities and personal affairs as determined in good faith by
Executive. In addition, Executive shall not be required to perform any requested
Consulting Services which, in Executive’s good faith opinion, would cause
Executive to breach any fiduciary duty or contractual obligation Executive may
have to another employer.
          (c) The Consulting Period shall run concurrently with the Restricted
Period provided for in Section 5. Unless waived by Executive, Executive shall
not be required to perform Consulting Services for more than four days during
any week or for more than eight hours during any day. Executive’s travel time
shall constitute hours of Consulting Services for purposes of this Section 9.
The Parties contemplate that, when appropriate, the Consulting Services shall be
performed at Executive’s office, residence or at the Company’s executive offices
in Houston, Texas and may be performed at such other locations only as they may
mutually agree upon. Executive shall be properly reimbursed for all travel and
other expenses reasonably incurred by Executive in rendering the Consulting
Services.
          (d) HCC shall pay Executive a consulting fee at a rate of $200,000 per
year (the “Consulting Fee”) during the Consulting Period, payable monthly in
arrears. Executive may elect to delay payment for the Consulting Services but
not the Consulting Services themselves. Subject to Executive providing the
Consulting Services in accordance with this Section 9, Executive’s right to
receive the Consulting Fee shall be deemed fully vested as of the Effective Date
of this Agreement. Except as set forth in Sections 9(e) hereof, if Executive
fails to provide the Consulting Services and the hours requested by the Company
in any 24-month period, Executive’s rights to receive any further Consulting Fee
(including any Additional Consulting Fee (as hereinafter defined)) shall
immediately terminate. During the Consulting Period, except as otherwise
provided for in this Agreement, Executive shall receive no employment benefits
from HCC.
          (e) If Executive dies or becomes Disabled during the Term (or as an
employee of the Company following the Term) or during the Consulting Period, he
(or, on his death, his beneficiary or estate) shall receive or continue to
receive as the case may be, the Consulting Fee, including any Additional
Consulting Fee (as hereinafter defined), during the remainder of the Consulting
Period as if such death or Disability had not occurred.
          (f) The Consulting Fee payable to the Executive hereunder shall be
increased by an additional amount of $350,000 (the “Additional Consulting Fee”)
for each year of the Term completed prior to the termination of Executive’s
employment pursuant to the terms hereof. Such Additional Consulting Fee shall be
paid ratably over the Consulting Period.
     10. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by facsimile
to the number set forth below (which shall not constitute notice). Notice
deposited in the United States Mail, mailed in the manner described hereinabove,
shall be effective upon deposit. Notice given in any other manner shall be
effective only if and when received:

12



--------------------------------------------------------------------------------



 



         
 
  If to Executive:   John N. Molbeck, Jr.
 
      11111 Claymore Road
 
      Houston, Texas 77024
 
      Fax: (832) 358-9529
 
       
 
  If to Company:   HCC Insurance Holdings, Inc.
 
      13403 Northwest Freeway
 
      Houston, Texas 77040
 
      Attn: General Counsel Fax: (713) 744-9648
 
       
 
  with a copy (which shall not    
 
  constitute notice) to:   Arthur S. Berner, Esq.
 
      Haynes and Boone, L.L.P.
 
      1 Houston Center
 
      1221 McKinney, Suite 2100
 
      Houston, Texas 77010
 
      Fax: (713) 236-5417

     11. Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     12. Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect.
     13. Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the parties with respect to Executive’s
employment with Company during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing Agreements entered into
between Executive and the Company relating generally to the same subject matter,
if any, including without limitation that certain Employment Agreement dated
January 5, 2000, as amended, and any continuing obligations of the parties
thereunder. This Agreement shall be binding upon Executive’s heirs, executors,
administrators, or other legal representatives or assigns.
     14. Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of Company.

13



--------------------------------------------------------------------------------



 



     15. Understand Agreement. Executive represents and warrants that he has
read and understood each and every provision of this Agreement, and Executive
understands that he has the right to obtain advice from legal counsel of his
choice, if necessary and desired, in order to interpret any and all provisions
of this Agreement, and that Executive has freely and voluntarily entered into
this Agreement.
     16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF.
     17. Jurisdiction and Venue. Subject to Section 18, with respect to any
litigation regarding this Agreement, Executive agrees to venue in the state or
federal courts in Harris County, Texas, and agrees to waive and does hereby
waive any defenses and/or arguments based upon improper venue and/or lack of
personal jurisdiction. By entering into this Agreement, Executive agrees to
personal jurisdiction in the state and federal courts in Harris County, Texas.
     18. Arbitration. In the event any dispute arises out of Executive’s
employment with or by the Company, or separation/termination therefrom, whether
as an employee or as a consultant which cannot be resolved by the Parties to
this Agreement, such dispute shall be submitted to final and binding
arbitration. The arbitration shall be conducted in accordance with the National
Rules for the resolution of Employment Disputes of the American Arbitration
Association (“AAA”). If the Parties cannot agree on an arbitrator, a list of
seven arbitrators will be requested from AAA, and the arbitrator will be
selected using alternate strikes with Executive striking first. The cost of the
arbitration will be shared equally by Executive and Company; provided, however,
the Company shall promptly reimburse Executive for all costs and expenses
incurred in connection with any dispute in an amount up to, but not exceeding
20% of Executive’s Base Salary (or, if the dispute arises during the Consulting
Period, Executive’s Base Salary as in effect immediately prior to the beginning
of the Consulting Period) unless such termination was for Cause in which event
Executive shall not be entitled to reimbursement unless and until it is
determined he was terminated other than for Cause. Arbitration of such disputes
is mandatory and in lieu of any and all civil causes of action and lawsuits
either party may have against the other arising out of Executive’s employment
with Company, or separation therefrom. Such arbitration shall be held in
Houston, Texas.
     19. Tolling. If Executive violates any of the restrictions contained in
Section 5, the Restricted Period will be suspended and will not run in favor of
Executive from the time of the commencement of any violation until the time when
Executive cures the violation to the Company’s satisfaction.
[remainder of this page intentionally left blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
copies, effective as of the date set forth above.

         
 
        EXECUTIVE :    
 
        John N. Molbeck, Jr.    
 
          /s/ John N. Molbeck, Jr.          
 
        COMPANY:    
 
        HCC Insurance Holdings, Inc.    
 
       
By:
    /s/ Stephen L. Way    
 
       
 
  STEPHEN L. WAY,    
 
  Chairman and Chief Executive Officer    

Signature Page
Employment Agreement — Molbeck

 



--------------------------------------------------------------------------------



 



APPENDIX 1
PERQUISITES

1.   The Company shall pay for Executive’s preparation of estate planning and
wealth preservation documents during the course of Executive’s employment under
this Agreement up to a maximum of $50,000 in the aggregate.   2.   Car allowance
of $3,000 per month.   3.   First class domestic business travel and club class
international business travel using upgrades through Company Travel Department.
  4.   Executive shall receive a term life insurance policy in the amount of
$1,000,000, in addition to the Company’s group life insurance program in effect
for its senior executive officers.   5.   In addition to the other benefits
provided in this Agreement, Executive shall be entitled to receive medical
insurance as currently provided under the Company’s group program, as such group
program may be changed from time-to-time in the future, and Executive shall be
entitled to continue to be covered by such group program or, if not permitted
under the terms of the group program, then the Company shall provide Executive
with a medical insurance policy providing substantially similar benefits as to
the group program, for the period ending on the date of the later to die of
Executive or, if Executive is married on the date of his death, Executive’s
spouse or the date all of Executive’s children complete college (as defined in
the Company’s group program). Executive shall be entitled to receive the medical
benefits set forth herein at no cost to the Executive.   6.   Such additional
perquisites as shall be determined by the Compensation Committee of the
Company’s Board of Directors.

 